Exhibit 10.1
 
CIRRUS LOGIC, INC.
2006 STOCK INCENTIVE PLAN
 
PERFORMANCE AWARD AGREEMENT
FOR U.S. EMPLOYEES
 


This Performance Award Agreement (this “Agreement”) is made and entered into as
of the Date of Grant set forth in the related Notice of a Grant of Performance
Awards (“Notice of Grant”) by and between Cirrus Logic, Inc., a Delaware
corporation (the “Company”), and you as the Holder named in the Notice of Grant
(“Holder”):
 
WHEREAS, the Company, in order to induce you to enter into and/or continue in
service to the Company or its Affiliates in the capacity of Employee,
Consultant, or Director, as applicable (“Service”) and to materially contribute
to the success of the Company, agrees to grant you this Award of
Performance-based Restricted Stock Units (“PBRSU’s”);
 
WHEREAS, the Company adopted the Cirrus Logic, Inc. 2006 Stock Incentive Plan,
as it may be amended from time to time (the “Plan”), under which the Company is
authorized to grant Performance Awards to certain employees and service
providers of the Company and its Affiliates;
 
WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Agreement as if fully set forth herein and terms capitalized but not
defined herein shall have the meaning set forth in the Plan;
 
WHEREAS, the term “Performance Award” shall have the same meaning as the term
“Performance Award” set forth in the Plan, and this Agreement, the Notice of
Grant, and the Plan shall each be interpreted accordingly; and
 
WHEREAS, you desire to accept the Performance Award created pursuant to this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:
 
1.           The Grant.  Subject to the conditions set forth below, the Company
hereby grants to you, effective as of the Date of Grant set forth in the Notice
of Grant and in accordance with the terms and conditions set forth herein and in
the Plan, as a matter of separate inducement but not in lieu of any salary or
other compensation for your services for the Company, a Performance-based award
(the “Award”) consisting of an aggregate number of Performance Awards, whereby
each Performance Award represents the right to receive shares of Common Stock of
the Company following the applicable vesting date, in accordance with the terms
and conditions set forth herein and in the Notice of Grant and the Plan.  The
actual number of shares awarded pursuant to this Agreement will be calculated at
the completion of the Performance Period as defined in the Notice of Grant.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           No Shareholder Rights.  The Performance Award granted pursuant to
this Agreement does not and shall not entitle you to any rights of a holder of
Common Stock (including, without limitation, voting rights or rights to cash
dividends) prior to the date shares of Common Stock are issued to you in
settlement of the Award.  Your rights with respect to the Performance Award
shall remain forfeitable at all times prior to the date on which rights become
vested and the restrictions with respect to the Performance Award lapse in
accordance with Section 5.
 
3.           Performance Measures and Forfeiture Restrictions. (a) The
Performance Awards are restricted in that they may not be sold, transferred or
otherwise alienated or hypothecated until the Performance Awards become vested,
the restrictions are removed or expire as contemplated in this Agreement, and
Common Stock is issued to you as described in Section 4 of this Agreement.  The
Performance Awards are also restricted in the sense that, as provided in Section
6, they may be forfeited for no consideration to the Company in the event your
Service with the Company or an Affiliate terminates before the Performance
Awards become vested; (b) Performance Awards are further subject to Performance
Measures during the Performance Period as set forth in the Notice of Grant; and
(c) The prohibition against transfer and the obligation to forfeit the
Performance Awards upon termination of Service or failure to obtain the
Performance Measures as provided in the preceding sentences are herein referred
to as the “Forfeiture Restrictions.”
 
4.           Issuance of Common Stock.  No shares of Common Stock shall be
issued to you prior to the date on which the Performance Awards vest and the
Forfeiture Restrictions with respect to the Performance Awards lapse, in
accordance with Section 5.  As soon as reasonably practicable after the
Performance Awards vest pursuant to Section 5, the Company shall cause to be
issued to you (including to a brokerage account in your name) Common Stock in
settlement of such vested Performance Awards upon receipt by the Company of any
required tax withholding, provided that such issuance of Common Stock shall in
any event be made no later than March 15 of the year following the calendar year
that the Performance Awards vest.  The actual number of shares of Common Stock
to be issued pursuant to a Performance Award will be calculated by the Committee
(as defined in the Plan), and shall be made in the sole discretion of the
Committee.  The Company shall evidence the Common Stock to be issued in
settlement of such vested Performance Awards in the manner it deems
appropriate.  The value of any fractional share Performance Awards shall be
rounded down at the time Common Stock is issued to you in connection with the
Performance Awards.  No fractional shares of Common Stock, nor the cash value of
any fractional shares of Common Stock, will be issuable or payable to you
pursuant to this Agreement.  The value of such shares of Common Stock shall not
bear any interest owing to the passage of time.  Neither this Section 4 nor any
action taken pursuant to or in accordance with this Section 4 shall be construed
to create a trust or a funded or secured obligation of any kind.
 
5.           Vesting; Expiration of Forfeiture Restrictions.  The Forfeiture
Restrictions on the Performance Awards granted pursuant to the Award will expire
as set forth in the Notice of Grant and shares of Common Stock that are
nonforfeitable and transferable, except to the extent provided in Section 9 of
this Agreement, will be issued to you in settlement of your vested Performance
Awards as set forth in Section 4, provided that you remain in the continuous
Service of the Company or its Affiliates until the applicable dates or events
set forth in the Notice of Grant.  Performance Awards that remain subject to the
Forfeiture Restrictions will be considered “Nonvested Performance Awards.”
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Effect of Termination of Service.  If your Service with the Company
or any Affiliate terminates for any reason, then those Performance Awards for
which the Forfeiture Restrictions have not lapsed as of the date of or in
connection with such termination shall become null and void and those Nonvested
Performance Awards shall be forfeited for no consideration to the Company.
 
6A.       Accelerated Vesting.   The Committee may, in its discretion,
accelerate vesting of Performance Awards. To the extent that the vesting of any
Performance Awards occurs, the final number of shares awarded will be calculated
based upon the actual performance to the Performance Measures as of the date of
acceleration of the vesting.
 
7.           Leave of Absence. With respect to the Award, the Company may, in
its sole discretion, determine that if you are on leave of absence for any
reason, you will be considered to still be in the Service of the Company or an
Affiliate, provided that rights to the Performance Awards during a leave of
absence will be limited to the extent to which those rights were earned or
vested when the leave of absence began. The Committee, at its discretion, may
prorate the number of shares to be issued to account for the number of days you
are on leave of absence during a Performance Period.
 
8.           Withholding Taxes.  The Company may require you to pay to the
Company (or the Company’s Affiliate if you are an employee of an Affiliate of
the Company), an amount the Company deems necessary to satisfy its or its
Affiliate’s current or future obligation to withhold federal, state or local
income or other taxes that you incur as a result of the Award.  To the extent
that the receipt of the Performance Awards or the lapse of any Forfeiture
Restrictions results in compensation income or wages to you for federal, state,
local, or other tax purposes, the Company is authorized to withhold any tax
required to be withheld by reason of such resulting compensation income or wages
from any cash or stock remuneration (including withholding any Common Stock
distributable to you under this Agreement, based on the Fair Market Value on the
date the withholding is to be determined, but not in excess of the applicable
minimum statutory withholding requirements) then or thereafter payable to you
and/or you otherwise agree to deliver such amount of money as the Company may
require to meet its or its Affiliate’s tax withholding obligations under
applicable laws or regulations.  Unless the applicable tax withholding
obligations of the Company and its Affiliates are satisfied, the Company shall
have no obligation to issue Common Stock pursuant to this Agreement.  You
acknowledge and agree that the Company is making no representation or warranty
as to the tax consequences to you as a result of the receipt of the Performance
Awards, the lapse of any Forfeiture Restrictions, the achievement of the
Performance measures, or the forfeiture of any Performance Awards pursuant to
the Forfeiture Restrictions.
 
 
 

--------------------------------------------------------------------------------

 
 
9.           Compliance with Securities Law.  Notwithstanding any provision of
this Agreement to the contrary, any issuance of Common Stock hereunder will be
subject to compliance with all applicable requirements of federal, state, and
foreign law with respect to such securities and with the requirements of any
stock exchange or market system upon which the Common Stock may then be
listed.  No Common Stock will be issued hereunder if such issuance would
constitute a violation of any applicable federal, state, or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Common Stock may then be listed.  In addition,
Common Stock will not be issued hereunder unless a) a registration statement
under the Securities Act of 1933, as amended (the “Act”), is at the time of
issuance in effect with respect to the shares issued or b) in the opinion of
legal counsel to the Company, the shares issued may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Act.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares subject to the
Performance Award will relieve the Company of any liability in respect of the
failure to issue such shares as to which such requisite authority has not been
obtained.  As a condition to any issuance hereunder, the Company may require you
to satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect to such compliance as may be requested by the
Company.  You agree that the shares of Common Stock that you may acquire in
settlement of any vested Performance Awards will not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
securities laws, whether federal, state, or foreign.
 
10.           Legends.  You agree that the certificates representing shares of
Common Stock issued with respect to the Performance Award may bear such legend
or legends as the Committee deems appropriate to assure compliance with the
terms and provisions of this Agreement and applicable securities laws.
 
11.           Right to Terminate Services.  Nothing contained in this Agreement
shall confer upon you the right to continue in the employ of or performing
services for the Company or any Affiliate, or interfere in any way with the
rights of the Company or any Affiliate to terminate your employment or service
relationship at any time.
 
12.           Furnish Information.  You agree to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirement imposed upon the Company by or under any applicable statute
or regulation.  You further agree to notify the Company upon any change in the
residence address indicated on the Notice of Grant.
 
13.           Dispute Resolution.  The provisions of this Section shall be the
exclusive means of resolving disputes arising out of or relating to the
Performance Award, the Notice of Grant, the Plan, and this Agreement.  The
Company, you, and your assignees (the “parties”) shall attempt in good faith to
resolve any disputes arising out of or relating to the Performance Award, the
Notice of Grant, the Plan, and this Agreement by negotiation between individuals
who have authority to settle the controversy.  Negotiations shall be commenced
by either party by notice of a written statement of the party’s position and the
name and title of the individual who will represent the party.  Within thirty
(30) days of the written notification, the parties shall meet at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary, to resolve the dispute.
 
 
 

--------------------------------------------------------------------------------

 
 
Any controversy, dispute or claim that has not been settled by negotiation
within thirty (30) days of the written notification as set forth above shall be
finally settled by arbitration under the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”) by three arbitrators.  In such event,
the claimant will deliver a written notice to the respondent(s) and the AAA
initiating arbitration and naming an arbitrator.  Within twenty (20) days after
receipt of such arbitration notice, the respondent(s) shall name an
arbitrator.  Within twenty (20) days from the naming of the two arbitrators, the
two arbitrators shall name a third arbitrator.  If there are multiple claimants
and/or multiple respondents, all claimants and/or all respondents shall attempt
to agree upon naming their respective arbitrator.  If the claimants or
respondents, as the case may be, fail to name their respective arbitrator, or if
the two arbitrators fail to name a third arbitrator, or if within twenty (20)
days after any arbitrator shall resign or otherwise cease to serve as such a
replacement arbitrator is not named by the party that originally named such
arbitrator, such arbitrator as to which agreement cannot be reached or as to
which a timely appointment is not made shall be named by the AAA.  The place of
arbitration shall be Austin, Texas.  The award of the arbitrators may be entered
in any court of competent jurisdiction.  The costs of the arbitration shall be
shared by the disputing parties equally.  Notwithstanding anything to the
contrary herein, the arbitrators shall not award nor shall the Company have any
liability for any consequential, punitive, special, incidental, indirect or
similar damages.
 
14.           No Advice Regarding Performance Award.  The Company is not
providing any tax, legal, or financial advice with respect to the Performance
Award, your participation in the Plan, or the acquisition or sale of any Common
Stock attributable to the Performance Award.  You are hereby advised to consult
with your own personal tax, legal, and financial advisors regarding
participation in the Plan before taking any action related to the Plan.
 
15.           No Liability for Good Faith Determinations.  The Company and the
members of the Committee and the Board shall not be liable for any act, omission
or determination taken or made in good faith with respect to this Agreement or
the Performance Awards granted hereunder.
 
16.           Execution of Receipts and Releases.  Any payment of cash or any
issuance or transfer of shares of Common Stock or other property to you, or to
your legal representative, heir, legatee or distributee, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such persons hereunder.  The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.
 
17.           No Guarantee of Interests.  The Board and the Company do not
guarantee the Common Stock of the Company from loss or depreciation.
 
18.           Company Records.  Records of the Company or its Affiliates
regarding your Service and other matters shall be conclusive for all purposes
hereunder, unless determined by the Company to be incorrect.
 
19.           Notices.  Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery or
upon deposit in the United States mail by certified mail (if the parties are in
the United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as such
party may designate in writing from time to time to the other party.
 
 
 

--------------------------------------------------------------------------------

 
 
20.           Successors.  This Agreement shall be binding upon you, your legal
representatives, heirs, assigns, legatees and distributees, and upon the
Company, its successors and assigns.
 
21.           Severability.  If any provision of this Agreement is held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
 
22.           Headings.  The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
 
23.           Governing Law.  All questions arising with respect to the
provisions of this Agreement shall be determined by application of the laws of
the State of Delaware without giving any effect to any conflict of law
provisions thereof, except to the extent Delaware law is preempted by federal
law.  The obligation of the Company to issue and deliver Common Stock hereunder
is subject to applicable laws and to the approval of any governmental authority
required in connection with the authorization, issuance, sale, or delivery of
such Common Stock.
 
24.           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to the Award granted under the Plan or
future awards that may be granted under the Plan by electronic means or to
request your consent to participate in the Plan by electronic means.  You hereby
consent to receive such documents by electronic delivery and, if requested, to
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
 
25.           Word Usage.  Words used in the masculine shall apply to the
feminine where applicable, and wherever the context of this Agreement dictates,
the plural shall be read as the singular and the singular as the plural.
 
26.           Amendment.  This Agreement may be amended by the Board or by the
Committee at any time (a) if the Board or the Committee determines, in its sole
discretion, that amendment is necessary or advisable in light of any addition to
or change in any federal or state, tax or securities law or other law or
regulation (including any change in the interpretation or application of any law
or regulation by an appropriate governmental authority), which change occurs
after the Date of Grant and by its terms applies to the Award; or (b) other than
in the circumstances described in clause (a) or provided in the Plan, with your
consent.
 
27.           Section 409A.  The Performance Award is intended to qualify for
the “short-term deferral” exemption from Section 409A of the Internal Revenue
Code and shall be construed accordingly.  Notwithstanding the preceding
sentence, neither the Committee nor the Company or its Affiliates shall be
liable for any failure of the Award or any portion thereof to satisfy the
requirements for exemption from, or compliance with, Section 409A of the
Internal Revenue Code.
 
 
 

--------------------------------------------------------------------------------

 
 
28.           Unfunded Arrangement.  Neither the Notice of Grant, this
Agreement, nor the Plan shall give you any security or other interest in any
assets of the Company or an Affiliate; rather, your right to the Performance
Award is that of a general, unsecured creditor of the Company.
 
29.           The Plan.  This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.  In the event of any
conflict or inconsistency between the terms hereof and the terms of the Plan,
the terms of the Plan shall be controlling.
 
 [Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
By your signature below, or by your electronic acceptance of this Agreement, you
agree to all the terms and conditions of the Performance Award, the Notice of
Grant, the Plan, and this Agreement.  You acknowledge that you have had the
opportunity to review the Plan and this Agreement in their entirety and to
obtain the advice of counsel prior to executing this Agreement.  You agree to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions relating to the Award, the Notice of Grant, the
Plan, or this Agreement.
 
AGREED AND ACCEPTED:


____________________________________
Signature of Holder


____________________________________
Printed Name of Holder


Date:  _______________________________


US461761.4
 
09-2014
 




 